DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 18, “the external wall” lacks antecedence.  In line 19, “said first blind recess” should be “said first blind recess of the second element” to precisely define the limitation.  Also, in line 19, “the internal wall” lacks antecedence.  In line 24, to be precise and clear, “the third element” should be amended to state “the third element of the one set”.  In line 25, to be precise and clear, “the first and second elements” should be amended to state “the first and second elements of said another set”.  In line 26, to be precise and clear, “the second blind recess of the first element” should be amended to state “the second blind recess of the first element of said another set”.  In line 28, to be precise and clear, “the second element” should be amended to “the second element of said another set”.  In line 29, to be precise and clear, “the second socket” should be amended to state “the second socket of said another set”.  In line 30, to be precise and clear, “said second blind recess” should be amended to state “said second blind recess of the second element of said another set”.  In line 31, to be precise and clear, “said second socket” should be amended to state “said second socket of the second element of the second set”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Geiser, US 9345292 B2 in view of Geiser, CH 704493 A2.  Geiser ‘292 discloses the claimed invention except for an another permanent securing device connecting at least two sets comprising a pin, at one end, mounted in the second blind recess of the first element of the another set with a third locking means and, at the other end, to a second socket fastened to the second blind recess of the second element of the another set with a fourth locking means.  However, Geiser ‘493 discloses in paragraphs [0054] and [0058] of permanently mounting the pin to connect the first set to a second set.
[0054]  Each side link 13 further comprises a second housing 5, provided or not with an insert, in which a pin 12 is mounted, preferably loosely with play.

[0058]  The invention also relates to a bracelet 1000.  By this name is meant any bracelet, in the proper sense of the term, or any piece of jewelry or timepieces, or similar, comprising a plurality of links 1 together forming a set, preferably articulated.  Naturally, the invention is also applicable to a totally or partially rigid bracelet.  In this case, the pins 12 are not mounted with clearance in the housings 15, but with tightness.  In this case of rigid bracelets 1000, the side links are advantageously equipped links each comprising two first housings 4, and provided with inserts 2.  The second housings 5 receiving the pins 12 are then unnecessary.  Thus, a rigid bracelet 1000 executed in this form remains entirely removable.


    PNG
    media_image1.png
    811
    530
    media_image1.png
    Greyscale

	Geiser, ‘493, states that the use of the second permanent socket in connecting the two sets to one another allows the wearer to have a rigid bracelet that remains entirely removable.  Therefore, it would have been obvious to modify Geiser’s, ‘292, connection between the two sets to be a pin inserted and welded to a second socket in the side link.
	Regarding claim 3, Geiser, ‘493, discloses the links being formed from “enamels, precious or non-precious stones…ceramics…or hard metals.” (column 2, lines 50-60)
	Regarding claim 4, Geiser, ‘292, discloses a second embodiment with the third element being formed by several elements with an intermediate element disposed between each of the several elements (see figure 4).
	Regarding claims 5-6, Geiser, ‘292, discloses the holes and pins having matching cross-sectional shapes of circular or non-circular shape. (column 3, lines 23-30)
Regarding claim 7, Geiser, ‘292, discloses the links forming a jewelry item.
Regarding claim 8, Geiser fails to disclose the sockets made from titanium.  It is old and well known that titanium offers many advantages such as wear and corrosion resistance.  Therefore, it would have been obvious to make Geiser’s, ‘292, sockets from titanium to provide a more durable and long-lasting connection.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677